02-12-509-CV





















COURT OF APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
 



 
 
NO. 02-12-00509-CV
 
 



Ali Jahan-Tigh


 


APPELLANT




 
V.
 




De Lage Landen Financial Services


 


APPELLEE 



 
 
------------
 
FROM THE 48th
District Court OF Tarrant COUNTY
------------
MEMORANDUM
OPINION[1] AND
JUDGMENT
------------
 
Appellant
filed a timely notice of appeal from the September 18, 2012 “Notice Of Filing
Of Foreign Judgment.”  See Tex. R. App. P. 26.1(a)(1).  The trial court
subsequently granted appellant's timely motion for new trial
on December 18, 2012, while it still had plenary jurisdiction over the case.  See
Tex. R. Civ. P. 329b(c), (e).
On December
28, 2012, we informed the parties that it appeared the trial court’s granting
of the motion for new trial rendered this appeal moot and that the appeal would
be dismissed as moot unless, on or before January 8, 2013, any party desiring
to continue the appeal filed a response showing grounds for continuing the
appeal.  Neither party filed a response.
Therefore,
on this court’s own motion, we dismiss the appeal as moot.  See Tex. R.
App. P. 42.3(a), (c), 43.2(f).
 
 
PER
CURIAM
PANEL: 
LIVINGSTON,
C.J.; DAUPHINOT and GARDNER, JJ.   
 
DELIVERED:
 March 14, 2013




[1]See Tex. R. App. P. 47.4.